By the Court,

Horton, C. J.:
The judgment in this case must be affirmed, under the following authorities, viz., City of Topeka v. Tuttle, 5 Kas. 311, City of Atchison v. King, 9 Kas. 550, Jansen v. City of Atchison, 16 Kas. 358, City of Ottawa v. Washabaugh, 11 Kas. 124, and City of Wyandotte v. White, 13 Kas. 191, that an incorporated city is liable not only for injuries occasioned by negligently constructing defective sidewalks on its streets, or by causing defects therein after they are made, but also for negligently permitting such defects to continue; and under the authority of the cases of K. P. Rly. Co. v. Kunkel, 17 Kas. 145, and George v. Myers & Green, 18 Kas. 430, and numerous other cases, that, where there is clear and positive testimony sustaining every essential fact, and the verdict has received the approval of the trial court, this court will not disturb such verdict as being against the evidence. Judgment affirmed.
All the Justices concurring.